DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on March 2, 2022, is acknowledged.
Cancellation of claims 2-6 and 11-14 has been entered.
Claims 1, 7-10 and 15-17 are pending in the instant application.

Allowable Subject Matter
Claims 1, 7-10 and 15-17 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim(s) 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 1, and specifically comprising the limitation of the display panel further comprises a semiconductor layer disposed between the first metal layer and the second metal layer; wherein the first metal layer forms a gate electrode, the second metal layer forms a source electrode and a drain electrode that are independent of each other and the source electrode is connected with the drain electrode through the semiconductor layer; wherein the insulating layer is a gate electrode insulating layer formed between the gate electrode and the semiconductor layer; wherein the black color resistance layer is disposed on the gate electrode; one part of the black color resistance layer covers the gate electrode and another part does not cover the gate electrode, a part of the source electrode is disposed on the black color resistance layer, and another part is disposed on the semiconductor layer; and at least a part of the drain electrode is disposed on the semi conductor layer.

Regarding claim(s) 10, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 10, and specifically comprising the limitation of the first metal layer forms a gate electrode, the second metal layer forms a source electrode and a drain electrode that are independent of each other, and the source electrode is connected with the drain electrode through the semiconductor layer, wherein the insulating layer is a gate electrode insulating layer formed between the gate electrode; and wherein in the operation of forming the black color resistance layer, the black color resistance layer is formed with an opening for forming the gate electrode insulating layer.
Regarding claim(s) 15-16, claims(s) 15-16 is/are allowable for the reasons given in claim(s) 10 because of its/their dependency status from claim(s) 10.
Regarding claim(s) 17, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 17, and specifically comprising the limitation of the display panel further comprises a semiconductor layer disposed between the first metal layer and the second metal layer; wherein the first metal layer forms a gate electrode, the second metal layer forms a source electrode and a drain electrode that are independent of each other, and the source electrode is connected with the drain electrode through the semiconductor layer; wherein the insulating layer is a gate electrode insulating layer formed between the gate electrode and the semiconductor layer; wherein the black color resistance layer is disposed on the gate electrode; one part of the black color resistance layer covers the gate electrode and another part does not cover the gate electrode; a part of the source electrode is disposed on the black color resistance layer, and another part is disposed on the semiconductor layer; and at least a part of the drain electrode is disposed on the semiconductor layer.


Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Seye Iwarere, can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Mariceli Santiago/Primary Examiner, Art Unit 2879